3. The effects of the global financial and economic crisis on developing countries and on development cooperation (
Before the vote:
Mr President, I would like to thank all of those who have taken part in the preparation of this report.
I would just like to point out that when we get to paragraph 31, there is an oral amendment. As agreed, I will now read the second part of the English version.
'Considers it appropriate, therefore, to explore the grounds for an agreement with creditor countries to establish a temporary moratorium or debt cancellation for the poorest countries to enable them to implement countercyclical fiscal policies to mitigate the severe effects of the crisis; proposes that efforts be made to facilitate arrangements for transparent debt arbitration'.
In any case, Mr Guerrero, if we have not been misinformed, this oral amendment affects paragraph 34 and not paragraph 31.
(Mr Guerrero indicated that it did indeed affect the second part of paragraph 34)
Now it is all clear.
(The vote took place)
(Parliament accepted the oral amendment)
- Before the vote on paragraph 22:
(FR) Mr President, we have brought to your attention an oral amendment concerning paragraph 22. I would point out that paragraph 22 relates to global governance and, in particular, to the composition of the G20, which, unusually, does not include in its ranks any representatives from the least developed countries.
The oral amendment aims to fill this gap, and the text that I propose to the European Parliament meets this need.
(FR) Mr President, you called for applause for the Tunisian delegation a moment ago. Could you ask the Tunisian delegation to intervene to obtain the release of Taoufik Ben Brik, which the whole of Parliament is calling for?
(DE) Mr President, I would like to raise a point of order. I am very happy about the way that the vote has gone. However, this was essentially an own-initiative report and a different procedure has been agreed in this case. Now we have been allowed to have individual votes on an own-initiative report. We need to resolve this or all own-initiative reports will have individual votes in future. Could you perhaps ask the Committee on Constitutional Affairs to clarify this issue? Otherwise, the interpretation made by the House's services will defeat the whole object of the reform.
Mr Swoboda, it can be done. It is possible to request split votes, in accordance with the procedure that the groups themselves sought. At any rate, everything can be revised. It could be revised in the future, but for the moment, that is how it is.